                         Case 4:17-cv-01892-HSG Document 302-1 Filed 07/03/19 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Rachael C. Chan (CA Bar No. 265002)
                     2    rachael.chan@morganlewis.com
                         One Market, Spear Street Tower
                     3   San Francisco, CA 94105
                         Tel: 415.442.1000; Fax: 415.442.1001
                     4
                         Brian T. Ortelere (pro hac vice)
                     5     brian.ortelere@morganlewis.com
                         1701 Market Street
                     6   Philadelphia, PA 19103-2921
                         Tel: 215.963.5000; Fax: 215.963.5001
                     7
                         Matthew A. Russell (pro hac vice)
                     8     matthew.russell@morganlewis.com
                         77 West Wacker Drive
                     9   Chicago, IL 60601
                         Tel: 312.324.1771; Fax: 312.324.1001
                    10
                         Attorneys for Defendant
                    11   Mercer Investment Consulting
                    12
                                                   UNITED STATES DISTRICT COURT
                    13
                                                NORTHERN DISTRICT OF CALIFORNIA
                    14
                                                           OAKLAND DIVISION
                    15

                    16   CHARLES BAIRD, et al.,                      Case No. 4:17-cv-01892-HSG
                    17                       Plaintiffs,             DECLARATION OF MATTHEW A.
                                                                     RUSSELL IN SUPPORT OF
                    18                vs.                            DEFENDANT MERCER
                                                                     INVESTMENT CONSULTING’S
                    19   BLACKROCK INSTITUTIONAL TRUST               OPPOSITION TO PLAINTIFFS’
                         COMPANY, N.A., et al.,                      MOTION FOR CERTIFICATION OF
                    20                                               THE CTI CLASS AND BLACKROCK
                                             Defendants.             PLAN CLASS
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                       M. RUSSELL DECL. IN SUPPORT OF
MORGAN, LEWIS &
                                                                          MERCER’S OPPOSITION TO PLAINTIFFS’
 BOCKIUS LLP                                                                MOTION FOR CLASS CERTIFICATION
 ATTORNEYS AT LAW
   PHILADELPHIA
                                                                                            4:17-CV-01892-HSG
                          Case 4:17-cv-01892-HSG Document 302-1 Filed 07/03/19 Page 2 of 3



                     1          I, Matthew A. Russell, declare and state as follows:

                     2          1.      I am an attorney at the law firm of Morgan, Lewis & Bockius LLP, counsel for

                     3   Defendant Mercer Investment Consulting (“Mercer”) in the above-referenced matter. I submit

                     4   this declaration in support of the concurrently filed Defendant Mercer Investment Consulting’s

                     5   Opposition to Plaintiffs’ Motion for Certification of the CTI Class and BlackRock Plan Class

                     6   (ECF No. 291-4).

                     7          2.      I have personal knowledge of the following facts and, if called to testify, I would

                     8   testify competently thereto.

                     9          3.      Attached hereto as Exhibit A is a true and correct copy of BlackRock Retirement
                    10   Savings Plan (“Plan”) Account Statements for Plaintiff Baird. It is my understanding that these

                    11   documents were produced by the BlackRock Defendants in this case, labeled BAIRD_0000444-

                    12   651, and designated by the BlackRock Defendants as Confidential, and thus filed under seal.

                    13          4.      Attached hereto as Exhibit B is a true and correct copy of relevant excerpts of the

                    14   transcript of the November 7, 2018 deposition of Plaintiff Charles Baird in this case.

                    15          5.      Attached hereto as Exhibit C is a true and correct copy of BlackRock Plan

                    16   Account Statements for Plaintiff Lauren Slayton. It is my understanding that these documents

                    17   were produced by the BlackRock Defendants in this case, labeled BAIRD_0045504-729, and

                    18   designated by the BlackRock Defendants as Confidential, and thus filed under seal.

                    19          6.      Attached hereto as Exhibit D is a true and correct copy of relevant excerpts of the
                    20   transcript of the November 6, 2018 deposition of Plaintiff Lauren Slayton in this case.

                    21          7.      Attached hereto as Exhibit E is a true and correct copy of a document produced by

                    22   the Plaintiffs in this case, labeled BRPL_000311-14. It is also my understanding that for the

                    23   purposes of this filing, Plaintiffs have redacted identifying information of non-parties.

                    24          8.      Attached hereto as Exhibit F is a true and correct copy of a May 2017 email

                    25   exchange from Plaintiff Lauren Slayton. It understand that this document was produced by the

                    26   Plaintiffs in this case, labeled as BRPL_000308-09. It is also my understanding that for the

                    27   purposes of this filing, Plaintiffs have redacted identifying information of non-parties.

                    28                                                                     M. RUSSELL DECL. IN SUPPORT OF
MORGAN, LEWIS &
                                                                                       MERCER’S OPPOSITION TO PLAINTIFFS’
 BOCKIUS LLP
                                                                           2             MOTION FOR CLASS CERTIFICATION.
 ATTORNEYS AT LAW
   PHILADELPHIA
                                                                                                         4:17-CV-01892-HSG
                         Case 4:17-cv-01892-HSG Document 302-1 Filed 07/03/19 Page 3 of 3



                     1          9.      Attached hereto as Exhibit G is a true and correct copy of a March 9, 2011

                     2   presentation, produced by the BlackRock Defendants in this case, labeled as BAIRD_0047733-

                     3   49, and designated by the BlackRock Defendants as Confidential and thus filed under seal.

                     4          10.     Attached hereto as Exhibit H is a true and correct copy of September 2012

                     5   presentation, produced by the BlackRock Defendants in this case, labeled as BAIRD_0042469-

                     6   505, and designated by the BlackRock Defendants as Confidential and thus filed under seal.

                     7          11.     Attached hereto as Exhibit I is a true and correct copy of Mar. 4, 2014 Investment

                     8   Committee Meeting Minutes, produced by the BlackRock Defendants in this case, labeled as

                     9   BAIRD_0043319-22, and designated by the BlackRock Defendants as Confidential and thus filed
                    10   under seal.

                    11          12.     Attached hereto as Exhibit J is a true and correct copy of June 12, 2014

                    12   presentation, produced by the BlackRock Defendants in this case, labeled as BAIRD_0043324-

                    13   59, and designated by the BlackRock Defendants as Confidential and thus filed under seal.

                    14          13.     Attached hereto as Exhibit K is a true and correct copy of March 19, 2018 Mercer

                    15   presentation, produced by Mercer in this case, labeled as MERCER00003962-67, and designated

                    16   by the Mercer as Confidential and thus filed under seal.

                    17          I declare under penalty of perjury under the laws of the United States that the foregoing is

                    18   true and correct and that this declaration was executed on July 3, 2019.

                    19
                    20                                                         /s/ Matthew A. Russell

                    21                                                        Matthew A. Russell

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                                  M. RUSSELL DECL. IN SUPPORT OF
MORGAN, LEWIS &
                                                                                    MERCER’S OPPOSITION TO PLAINTIFFS’
 BOCKIUS LLP
                                                                          3           MOTION FOR CLASS CERTIFICATION.
 ATTORNEYS AT LAW
   PHILADELPHIA
                                                                                                      4:17-CV-01892-HSG
